
	

114 HR 4272 IH: Support the Families of Fallen Heroes Act
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4272
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Ms. Esty (for herself, Mrs. Walorski, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of a Families of Fallen Heroes Semipostal Stamp.
	
	
 1.Short titleThis Act may be cited as the Support the Families of Fallen Heroes Act. 2.Families of Fallen Heroes Semipostal Stamp (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for programs benefitting the families of fallen service members, the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Families of Fallen Heroes Semipostal Stamp) in accordance with the provisions of this section.
			(b)Terms and conditions
 (1)In generalThe issuance and sale of the Families of Fallen Heroes Semipostal Stamp under this section shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.
 (2)DurationThe Families of Fallen Heroes Semipostal Stamp shall be made available to the public for a period of 4 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)Disposition of proceedsAfter costs have been recovered by the United States Postal Service pursuant to section 416(d)(5) of title 39, United States Code, any amounts becoming available from the sale of the Families of Fallen Heroes Semipostal Stamp (as determined under section 416(d) of such title) shall be transferred, through payments which shall be made at least twice a year, as follows:
 (A)50 percent of such amounts shall be transferred to the Tragedy Assistance Program for Survivors. (B)50 percent of such amounts shall be transferred to the Families of the Fallen support program of the United Service Organizations, Inc.
 (4)AgenciesThe Tragedy Assistance Program for Survivors and Families of the Fallen support program of the United Service Organizations, Inc., shall be deemed to be agencies for purposes of applying section 416(d)(1) of title 39, United States Code.
 (c)DefinitionIn this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code.  